Citation Nr: 0519102	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
and bipolar disorder.  Appeal to the Board was perfected.  

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See VA Form 9.  


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied a claim of 
entitlement to service connection for an acquired psychiatric 
order, to include PTSD and major depressive disorder.  The 
veteran was notified of this decision and of his appeal 
rights the same month.  

2.  The RO's May 2001 rating decision essentially confirmed 
numerous prior RO denials of service connection for an 
acquired psychiatric disorder, claimed at various times to 
include PTSD, depression, anxiety, stress, and mood disorder. 

3.  Evidence submitted since May 2001, on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, is not cumulative or redundant of evidence of 
record as of May 2001; relates to an unestablished fact 
necessary to substantiate the claim; and raises a reasonable 
possibility of substantiating the claim.  Thus, there is 
basis to reopen the claim.  

4.  The totality of the evidence does not establish an 
etiological link between active duty and any diagnosed 
psychiatric disorder as documented in the record.     

5.  The record does not disclose a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).

2.  New and material evidence has been received since May 
2001 with respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.301(a), 3.303, 3.304(f), 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final unless the veteran initiates further review by 
expressing disagreement with the denial within one year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The psychiatric disorder service connection claim from which 
the instant appeal stems is that filed in June 2003.  Prior 
to this date, the RO denied entitlement to service connection 
for a psychiatric disorder claimed at various times to 
include anxiety, stress, depression, PTSD, and mood disorder.  
See July 1997, February 2000, August 2000, and May 2001 
rating decisions.  The veteran was notified of these 
decisions and of his appeal rights shortly after the issuance 
of the decisions.  

Pertinent to the Board's analysis is the most recent denial, 
issued in May 2001, as it is the last final, unappealed 
rating decision on the issue of service connection for a 
psychiatric disorder prior to the August 2003 denial giving 
rise to this appeal.  It is noted that, after the issuance of 
the May 2001 rating decision, the veteran was notified of his 
appeal rights.  The record does not document any return 
communication from him thereafter until his filing of an 
informal petition to reopen the same claim in June 2003.  
Thus, with no initiation of appeal, the May 2001 rating 
decision is final, and is the operative rating action for the 
purposes of determining whether new and material evidence was 
received thereafter to enable the Board to reopen the claim.  
Following the August 2003 RO denial of the June 2003 petition 
to reopen, the veteran perfected an appeal to the Board in 
April 2004.

Evidence added to the record since May 2001 concerning the 
veteran's psychiatric problems essentially consists of 
written statements from the veteran to the effect that his 
problems are related to military service, and psychiatric 
evaluation records dated in 2002-2003 from E.M.C.F.  In 
pertinent part, these psychiatric evaluation records reflect 
recent diagnoses of bipolar disorder, depression, and 
substance abuse.  It is acknowledged that, in light of 
numerous prior RO denials of service connection for an 
acquired psychiatric disorder, whether claimed as stress, 
depression, anxiety, PTSD, or mood disorder, the pre-May 2001 
record is replete with evidence of psychiatric problems.     

Notwithstanding the above, the pertinent "new and material 
evidence" standard is not an onerous one, and requires, in 
essence, a reasonable possibility of claim substantiation 
based upon a review of the entire record.  Bearing this in 
mind, the Board finds that the 2002-03 E.M.C.F. records, to 
the extent that they document recent, ongoing psychiatric 
evaluation and treatment, suggest the existence of a chronic, 
current disorder.  The existence of current disorder or 
disability is a key criteria in any service connection claim.  
38 C.F.R. § 3.303.    

In light of the foregoing, the Board finds that new and 
material evidence pertinent to the issue of service 
connection for an acquired psychiatric disorder has been 
added to the record after May 2001.  These records are not 
duplicative, and raise a reasonable possibility of 
substantiating the claim.  Therefore, there is basis to 
reopen the claim, and the claim is granted only to this 
extent.  It follows, that the Board must now review the 
entire record and then determine whether service connection 
is warranted.    

Before the Board addresses the merits of the reopened claim, 
some discussion is warranted as to the issue of a diagnosis 
of bipolar disorder, as documented in the 2002-03 E.M.C.F. 
records.  Rating decisions prior to that issued in August 
2003 did not explicitly include a denial of service 
connection for bipolar disorder.  As such, viewed from a 
technical perspective, there is no unappealed final rating 
action as to the issue of service connection specifically for 
a bipolar disorder.  However, after having reviewed the 
entire record, the Board finds that its analysis of the claim 
more generally (and initially) as a "new and material 
evidence" claim seeking service connection for an acquired 
psychiatric disorder is neither error, nor is it prejudicial 
to the veteran.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) ("new and material evidence" standards still apply 
where the record reflects a final prior denial of service 
connection for a "lung disorder" and a subsequent claim of 
entitlement to service connection for a pulmonary disorder 
purportedly caused by asbestos exposure; the latter claim is 
in essence an attempt to reopen the prior lung disorder claim 
notwithstanding a new allegation as to etiology (asbestos 
exposure)).  The Ashford scenario is analogous to the instant 
claim.  As stated earlier, the record is replete with 
numerous prior unsuccessful attempts to obtain a favorable 
decision on service connection for an acquired psychiatric 
disorder, with various diagnoses obtained at various 
different times.  In essence, the basic question here is 
whether the record supports service connection for an 
acquired psychiatric disorder.  Moreover, the Board has 
reopened the claim and must now review the whole recorded 
history, including all old and new evidence.  As such, there 
is no prejudice to the veteran, whereas, there arguably could 
be if the Board were to decide that no new and material 
evidence on psychiatric disorder had been received since May 
2001.       

II.  Service Connection - Acquired Psychiatric Disorder, to 
Include PTSD

Having reopened the claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
has reviewed the entire record, including all service medical 
records, to determine whether a favorable resolution is 
warranted on appeal.  As is explained in detail below, the 
Board finds that the preponderance of the evidence is against 
such a ruling, and consequently, does not apply the 
benefit-of-reasonable doubt rule.   

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that incurrence in service.  38 C.F.R. § 
3.303(d) (2004).  Also, service connection may be granted on 
a presumptive basis for psychosis with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge.  38 C.F.R. §§ 3.307, 3.309 
(2004).  However, presumptive service connection for 
psychosis is not applicable for the purposes of PTSD, as PTSD 
is not a psychosis. 

There are special provisions specific to PTSD service 
connection claims.  There must be evidence of (1) PTSD 
diagnosis in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an 
in-service stressor; and (3) credible evidence that a 
stressor had occurred.  38 C.F.R. § 3.304(f) (2004).  If the 
evidence establishes engagement in combat against the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2004).

The service medical records covering the veteran's two-decade 
service period has been reviewed carefully.  The sole 
notation therein pertinent to the issue on appeal is a 1995 
record indicating that the veteran "[d]escribes trouble 
sleeping occasionally, relates to stress/anxiety - NCD [not 
considered disabling]."  Presumably, this is a key basis 
upon which the veteran's claim is based - he seems to be 
arguing that, because stress and anxiety were reported in 
service, this is evidence that a psychiatric disorder had 
become, or was in the processing of becoming, manifested 
during active service even though an acquired psychiatric 
disorder might not have been diagnosed as such during 
service. 

The Board has reviewed the pertinent portion of this service 
medical record carefully both within the context of this 
medical record, and more broadly, within the context of all 
service medical records.  First, the notation that the 
veteran complained of stress and anxiety once in 1995 is 
among a list of over 26 different medical observations, 
documentation of complaints, and various diagnoses about, 
among other things, a number of different medical concerns, 
including back problems, tinea cruris, and shoulder rotator 
cuff injury.  The notation about stress and anxiety does not 
appear to have been intended to mean an actual diagnosis; 
indeed, "stress" in and of itself may be a cause of some 
disorder, or even a consequence or symptom of some disorder, 
but does not itself appear to be a disorder.  Moreover, the 
literal language used in this record, as quoted above, in its 
entirety, does not indicate a diagnosis; rather, it seems to 
be memorialization of various complaints of the veteran at 
that time.  Further, in terms of what this particular 1995 
record reveals in terms of its relationship to the rest of 
the service medical records covering a lengthy period of 
service, it is notable that, at no time during some 19 years 
of active duty prior to 1995 did the veteran report emotional 
or psychiatric problems.  Moreover, perhaps most probative is 
that the 1995 record explicitly indicates that the single 
complaint of stress and anxiety is not considered disabling.  
Thus, the record does not satisfactorily support a finding 
that a chronic acquired psychiatric disorder had become 
manifested during active service.      

The Board further notes that the service medical records do 
not reflect any complaint about stress or anxiety stemming 
from physical or mental rigors of active service.  In this 
connection, again, it is acknowledged that the veteran had 
lengthy active service for two decades.  Three Form DD 214s 
are of record, which, together, account for uninterrupted 
period of active duty from February 1976 to February 1996.  
The veteran apparently had some service abroad; however, he 
apparently did not have service in the Republic of Vietnam, 
as the only DD 214 that reflects foreign service is that 
covering the most recent service period from December 1989 to 
February 1996, long after the conclusion of the Vietnam War.  
Nor do any of the DD 214s reflect the award of a combat-
specific citation, or a decoration specific to service in 
Southwest Asia during his most recent period of service 
during the Persian Gulf War.  Nor do the veteran's military 
occupational specialties (MOSs) as listed in the DD 214s 
indicate service suggesting direct combat service.  More 
importantly, nowhere in the entire record is there any 
allegation from the veteran that he had actual combat 
service, or that he was in or near combat zones, or that he 
experienced a particularly traumatic event in service, to 
buttress his claim, at least to the extent PTSD is claimed.  
Nor is there any medical evidence of a diagnosis of PTSD.  
Where, as here, actual combat against the enemy it is not 
established, any alleged stressor for the purposes of a PTSD 
claim must be corroborated by official military records or 
other independent, reliable evidence.  As for a specific PTSD 
diagnosis, this is a separate requirement that must be met 
for any claimant seeking service connection for PTSD.       

Based upon the foregoing, the Board's approach to this claim 
is (1) to determine whether, more generally, any acquired 
psychiatric disorder (as opposed to a personality disorder, 
for which service connection is precluded, or PTSD, which 
does not seem to apply here), regardless of the various 
"names" of the disorders documented over the years post-
service, might be linked to active duty; and (2) if direct 
service connection is not established, in the alternative, 
whether presumptive service connection is warranted.  As 
explained below, the record does not support service 
connection on either basis.  Essentially, the sole evidence 
that there is any link between service and variously 
diagnosed psychiatric problems is the veteran's 
unsubstantiated allegation that this is so.  Moreover, not 
only is this contention not substantiated, there is medical 
evidence attributing the veteran's psychiatric and emotional 
problems primarily to long-term alcohol abuse, reportedly in 
remission based upon the veteran's report, as of the 
performance of the January 2000 VA compensation and pension 
"mental disorders" (C&P) examination report.  See 38 C.F.R. 
§ 3.301(a) (2004), which precludes service connection for 
disabilities attributed to abuse of alcohol or drugs, for 
claims filed after October 31, 1990.  (Also noted in the C&P 
report is stress caused by long-term marital conflict.)  This 
determination was made, apparently by a psychologist holding 
a Ph.D. degree, after an examination of the veteran and 
consideration of his medical history.  Nowhere is this C&P 
report, or even any other medical record in the file, is 
there any suggestion that excessive drinking or inability to 
maintain a harmonious marriage is a manifestation of 
psychiatric trauma stemming from active duty.          

Furthermore, the Board's review of the entire record reveals 
the earliest documentation of diagnosis of an acquired 
psychiatric disorder (depression) is in 1999.  See VA 
outpatient treatment records.  This is well after the 
expiration of the on-year presumptive period under 38 C.F.R. 
§§ 3.307, 3.309.     

In sum, the record does not disclose manifestation of an 
acquired psychiatric disorder during service or within the 
presumptive period; nor a diagnosis of PTSD; nor is there 
medical evidence linking any post-service diagnosis of 
various psychiatric disorders to service.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and that the 
benefit-of-reasonable doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).   

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a July 2003 letter sent in 
advance of the issuance of the rating decision giving rise to 
this appeal, the RO notified the veteran that new and 
material evidence must be submitted in order to reopen his 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  It explained what is 
meant by "new and material evidence" in plain terms, rather 
than quoting the applicable regulation verbatim.  The letter 
informed him that, if he provides information about the 
sources of evidence or information pertinent to his claim, 
particularly concerning medical treatment for psychiatric 
problems, then VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  As the claim includes an 
allegation of PTSD, this letter enclosed a blank PTSD 
questionnaire, which apparently was not returned by the 
veteran.  With respect to the fourth element of a valid VCAA 
notice, the Statement of the Case (SOC) notified the veteran 
of 38 C.F.R. § 3.159, which includes a provision that he may 
submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution (at least initially, to 
reopen the previously denied claim), and was on notice 
throughout the appeal through the pertinent rating decision, 
SOC, and VCAA letter why the claim remains denied.  He was 
told about his and VA's respective claim development 
responsibilities.  

The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the August 2003 rating decision from which this appeal 
stems.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  

Here, the Board finds no basis to suspect that the veteran's 
case was prejudiced due to this technical error.  As 
explained earlier, the veteran was given appropriate notice 
of the elements of a VCAA notice, and had ample opportunity 
throughout the appeal period to ask for help, report the 
sources of pertinent information, return a PTSD stressor 
statement, and/or submit other pertinent evidence himself.  
The VCAA letter and SOC informed him that new and material 
evidence must be submitted to reopen a previously denied and 
final claim.  Even after the issuance of the SOC, the veteran 
did not ask for further claim development assistance or 
submit non-cumulative, material evidence himself (E.M.C.F. 
records already were in the claims file), other than submit a 
handwritten statement as part of his appeal to the Board 
largely on the extent of his psychiatric problems.  Based 
upon the foregoing, the Board finds that the veteran has had 
content-complying notice and proper subsequent VA process 
during the appeal period.  The veteran was not prejudiced as 
to the timing of notice of all four elements.
    
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service and post-service 
medical records, VA and non-VA, and associated them with the 
claims folder.  He was given an opportunity to explain the 
bases for his allegation as to PTSD.  He also was given an 
opportunity to testify before the Board in connection with 
this claim, but declined to exercise his right to do so.  

He did not identify sources of new and material evidence that 
he wanted VA to obtain on his behalf.  He did reference 
"CAAC" treatment - apparently treatment for alcoholism, 
which he underwent in the Philippines - and "family 
advocacy" records between 1983 and 1993.  The service 
medical records, however, do not reference any treatment for 
alcoholism - for which service connection cannot be granted - 
or for an acquired psychiatric disorder, nor do they refer to 
the presence of any acquired psychiatric disorder.  The Board 
concludes, therefore, that any family counseling records, or 
records of alcoholism treatment, that may exist would not be 
pertinent to the question of the presence of an acquired 
psychiatric disorder during the veteran's active military 
service.  

The Board finds that the duty to assist was met; nothing in 
the record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA. 




ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, and 
thus, the claim is reopened.  

The reopened claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, 
depression, and bipolar disorder, is denied.  




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


